Holderness sued Mi’, and Mrs. Shelton for the amount of a fee earned by him. Mrs. Shelton pleaded not indebted. Plaintiff obtained a verdict which was sustained on certiorari. He testified that Shelton asked him to go to court and represent a case in which he and his wife were defendants, saying that he was insolvent and did not want to make any defence, but his wife did. The case was a suit on a note. Plaintiff filed a plea of non est factum for Mrs. Shelton, and defeated any judgment against her.' He never saw her until he went to court; she never employed him nor agreed to pay him. He consulted with her about the case, introduced her as a witness, and made out her defence by her testimony. Shelton did not tell him he was employing him for Mrs. Shelton, or that he was her agent, or that she authorized him to employ counsel; but plaintiff represented the case entirely on her credit, and relied on her for pay. The second head-note shows the other facts.